Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a propulsion system for a vehicle, comprising:  a first motor having a first rotor; a second motor having a second rotor; a propeller having at least one blade, the propeller being operatively connected to the first rotor of the first motor and rotationally driven by the first motor; and a pitch control device between the first rotor of the first motor and the second rotor of the second motor, the pitch control device being configured to translate a relative position of the first rotor with respect to the second rotor into a blade pitch of the at least one blade of the propeller; wherein the relative position of the first rotor with respect to the second rotor is variable by increasing or decreasing an angular velocity of one the first motor and the second motor with respect to the other of the first motor and the second motor; wherein the propeller is hingedly connected to the first rotor to allow for the blade pitch of the at least one blade to be varied; wherein the pitch control device includes a propeller holder module connected to the at least one blade and a linkage arm connected to the second rotor; and wherein the propeller holder module has an angled engagement surface that interfaces with the linkage arm. 
The closet prior art of record is Bader (EP2028099). Bader lacks to disclose or render obvious a propulsion system as claimed wherein the pitch control device includes a propeller .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642